Title: John Wharton (1771–1845) to Thomas Jefferson, 8 July 1818
From: Wharton, John (1771-1845)
To: Jefferson, Thomas


          
            8th July 1818
          
          Mr Jefferson, will Oblige a Friend, in giving his Opinion upon the Subject of Oliver Evanss Pattent Rights, Particularly his Hopperboy; Whether under the act of Congress he can Claim unlimited Damages—or Whether he is the Inventer of the Hopperboy—or Whether there was a Renewal of the patent right of the Hopperboy. Your answer to those Enquireries together with any other information upon the subject will be thankfuly  Received by Sir Your Most  Obedient
           Servt
          John Wharton
        